AZZ incorporated Signs Agreement to Acquire North American Galvanizing & Coatings, Inc. –Tulsa, Oklahoma An acquisition of a leading hot dip galvanizing company in the United States, that complements our current served market areas and provides additional growth and expansion opportunities Contact: Dana Perry, Senior Vice President – Finance and CFO AZZ incorporated 817-810-0095 Internet:www.azz.com Lytham Partners 602-889-9700 Joe Dorame or Robert Blum Internet: www.lythampartners.com April 1, 2010 – FORT WORTH, TX - AZZ incorporated (NYSE:AZZ), a manufacturer of electrical products and a provider of galvanizing services, has entered into a definitive merger agreement with North American Galvanizing & Coatings, Inc. (“NGA”) (NASDAQ: NGA) to acquire NGA through a cash tender offer, followed by a merger with a subsidiary of AZZ, for a price of $7.50 per share in cash. The acquisition will be funded from AZZ’s cash on hand and its existing credit facility.The tender offer is scheduled to commence within five business days of April 30, 2010, and to expire on the 20th business day from and including the commencement date unless extended in accordance with the terms of the merger agreement and applicable law. The $7.50 per share price represents a premium of approximately 42.6% over the weighted average price of NGA’s common shares for the last 30 trading days. The transaction is valued at approximately $125.6 million. AZZ and NGA anticipate the transaction can close by the end of AZZ’s second fiscal quarter. NGA’s Board of Directors has unanimously approved the merger agreement and the transactions contemplated by the merger agreement, and has resolved to recommend that NGA’s stockholders tender their shares in connection with the tender offer.
